Citation Nr: 0000032	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a duodenal ulcer.





ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1953 to 
August 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision issues 
by the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied increased 
evaluations for the veteran's service-connected anxiety 
disorder and duodenal ulcer.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has claimed that the disabilities 
have worsened since they were last rated; medical evidence 
has been submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board finds that additional evidentiary development is 
indicated by review of the claims file.  The record reflects 
that the appellant has been receiving benefits from the 
Social Security Administration (SSA).  Records from that 
agency, medical and otherwise, must be obtained by the RO.  
The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).

Additionally, the appellant was last examined for 
compensation purposes in August 1997.  The record reflects 
that the appellant has been treated for an anxiety disorder 
and duodenal ulcer disorder since that time.  Therefore, the 
appellant merits an additional and more up-to-date medical 
evaluation.  The duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  See 38 C.F.R. § 3.159 (1998); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  On remand, the RO 
should have the appellant examined for compensation purposes 
to address the extent of his disability based on the anxiety 
disorder and the duodenal ulcer disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the award of disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  Next the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner for 
review prior to examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's anxiety disorder should be 
evaluated for the specific purpose of 
assessing the relative degree of 
impairment, in light of his recorded 
medical history.  Also, an opinion 
addressing the relative degree of 
impairment resulting from the anxiety 
disorder is requested.  In that this 
evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's disability in connection with 
the criteria set forth by the  VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  To this 
end, the examiner should address the 
degree of severity and medical findings 
which specifically correspond to the 
criteria listed in the Rating Schedule 
for anxiety disorders (Diagnostic Code 
9413).  The examination should address 
all manifestations of related pathology 
found to be present.

All pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, including the reports of 
all completed tests or special studies 
should thereafter be associated with the 
appellant's claims folder.

4.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination to determine the extent of 
the appellant's duodenal ulcer disorder.  
The appellant's claims folder and a copy 
of this remand must be furnished to the 
examiner for review prior to examination, 
and the examiner should be asked to 
indicate in the examination report 
whether he or she has reviewed the claims 
folder.  All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of impairment should be 
administered.  In this regard, the 
appellant's duodenal ulcer should be 
evaluated for the specific purpose of 
assessing the relative degree of 
impairment, in light of his recorded 
medical history.  Also, an opinion 
addressing the relative degree of 
impairment resulting from the ulcer is 
requested.  In that this evaluation is to 
be conducted for compensation rather than 
for treatment purposes, the examiner is 
advised to address the functional 
impairment of the appellant's disability 
in connection with the criteria set forth 
by the Rating Schedule.  To this end, the 
examiner should address the degree of 
severity and medical findings which 
specifically correspond to the criteria 
listed in the Rating Schedule for 
duodenal ulcers (Diagnostic Code 7305).  
The examination should address all 
manifestations of related pathology found 
to be present.

All pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, including the reports of 
all completed tests or special studies 
should thereafter be associated with the 
appellant's claims folder.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand.  In 
adjudicating the claims the RO should 
take into consideration all applicable 
legal provisions and should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

7.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he 
should assist the RO in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision See: 38 C.F.R. §§ 3.158, 3.655 
(1999) and Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




